Dismissed and Memorandum Opinion filed May 17, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00213-CV
____________
 
THE VICTORY MEALS PROGRAM, L.L.C., Appellant
 
V.
 
SANDRA FALCONER, Appellee
 
 

On Appeal from the 11th District Court 
Harris County, Texas
Trial Court Cause No. 2011-06908
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed March 15, 2011.  The
notice of appeal in this case was filed March 7, 2011. The clerk’s record was
filed April 5, 2011. To date, the filing fee of $175.00 has not been paid.  No
evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed.  See Tex. R. App. P. 5.; see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On April 21, 2011, this court ordered appellant to pay the
appellate filing fee on or before May 6, 2011, or the appeal would be
dismissed.  Appellant has not paid the appellate filing fee. Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.